Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered June 24, 1986, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, we find that the evidence was legally sufficient to establish that he had entered and remained unlawfully on the premises (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s further contention regarding the trial court’s charge to the jury has not been preserved for our review (see, CPL 470.05 [2]). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.